Citation Nr: 0838428	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-24 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected chronic fatigue syndrome (CFS), 
effective July 1, 2001.

2.  Entitlement to an initial compensable disability rating 
for service-connected gastroesophageal reflux disease (GERD), 
effective July 1, 2001.

3.  Entitlement to an initial compensable disability rating 
for service-connected migraine headaches, effective July 1, 
2002


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to June 
2002.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Procedural history

The veteran's July 2001 claim for entitlement to service 
connection for GERD was granted in an October 2001 rating 
decision and evaluated as noncompensably disabling effective 
November 1, 2001.  In a July 2002 rating decision, the 
veteran's claim for entitlement to service connection for CFS 
was granted and evaluated as noncompensably disabling 
effective July 1, 2001.  The July 2002 rating decision also 
granted an earlier effective date of July 1, 2001, for 
service-connected GERD.  The veteran disagreed and perfected 
an appeal.

In June 2006, the veteran, his spouse and his representative 
presented evidence and testimony in support of his claim at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In a November 2006 rating decision, the Board remanded the 
claim for further procedural and evidentiary development.

In a July 2008 rating decision, the RO granted service 
connection for migraine headaches, evaluating the disability 
as noncompensable effective from July 1, 2002.  In a 
September 2008 written communication, the veteran disagreed 
with the disability rating.  The record does not include a 
statement of the case addressing this issue.

The issue of entitlement to an initial compensable disability 
rating for service-connected migraine headaches is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected CFS is manifested by 
complaints of non-debilitating fatigue, generalized weakness, 
migratory joint pains and headaches, which are controlled by 
prescribed medications.

2.  The veteran's service-connected GERD is manifested by 
complaints of constant pain with less than weekly nausea, no 
history of vomiting, daily esophageal distress and less than 
weekly heartburn.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for CFS 
have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b Diagnostic 
Code 6354 (2008).

2.  The criteria for a compensable disability rating for GERD 
have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 Diagnostic 
Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected CFS and GERD 
disabilities are worse than recognized by VA, and that he is 
entitled to compensable disability ratings for each.  The 
Board will first address preliminary matters and then render 
a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ensure that the 
veteran received all notification required by law; to contact 
the veteran for identification of all medical providers who 
treated his CFS and GERD and to seek any records not already 
in evidence; and, to provide VA medical examinations to 
determine the extent and severity of the service-connected 
CFS and GERD disabilities.  

The record reveals that the veteran was provided with notice 
which, as is more thoroughly described below, complies with 
current law in a letter dated November 2006.  The November 
letter also requests that the veteran identify all treatment 
providers for his service-connected disabilities, and the 
record indicates efforts were made to obtain those records.  
Finally, the record shows that the veteran was examined by VA 
medical practitioners in June 2008 who reported the extent 
and severity of the service-connected conditions.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that VBA substantially complied with the November 
2006 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the veteran with notice in a 
letter dated November 2006 in which the veteran was informed 
what was required to substantiate a claim for increased 
disability rating.  Specifically, the veteran was informed 
how VA determined a disability rating.  Moreover, both claims 
arise from the veteran's disagreement with an initial 
disability rating.  The United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, 
since VA's notice criteria was satisfied because the RO 
granted the veteran's claims for service connection, the 
Board also finds that VA does not run afoul of the Court's 
recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Finally, the Board observes that the veteran has not 
contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin supra at 
137 [Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements].

In addition, the November 2006 letter notified the veteran 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in the 
November 2006 letter.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service records, and service medical records.  In addition, 
all pertinent VA medical records and all private medical 
records identified by the veteran are in the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In this case, the veteran was provided 
with examinations pertaining to his claims on appeal in June 
2008.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the introduction, the veteran his spouse 
and his representative presented the veteran's case at a 
hearing at the RO before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an initial compensable disability rating 
for service-connected chronic fatigue syndrome (CFS), 
effective July 1, 2001.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Assignment of diagnostic code

The veteran's service-connected CFS is rated under 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 [Chronic Fatigue Syndrome].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 6354 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
disability for which the veteran is service-connected, CFS, 
and the primary complaint of the veteran is one of chronic 
fatigue.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  Accordingly, after consideration of 
all factors, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6354.

Schedular criteria

Diagnostic Code 6354 assigns a 10 percent disability rating 
for debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  A 20 percent disability 
evaluation is assigned for fatigue symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  A 40 percent 
disability evaluation is assigned for chronic fatigue 
syndrome that is nearly constant and restricts routine daily 
activity to 50 to 75 percent of pre-illness levels.  A 60 
percent rating is warranted for chronic fatigue syndrome that 
is nearly constant and restricts routine daily activities to 
less than 50 percent of the pre- illness level, or; which 
waxes and wanes, resulting in periods of incapacitation of at 
least six weeks total duration per year. 

Note:  For the purpose of evaluating this disability, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.

See 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2008).

Analysis

The June 2008 examiner reported that the veteran's service-
connected CFS is manifested by complaints of non-debilitating 
fatigue, generalized weakness, migratory joint pains and 
headaches, which are controlled by prescribed medications.  
There is no evidence of any period of incapacitation 
requiring bed rest and treatment by a physician.  Indeed, the 
June 2008 examiner noted that the veteran has been prescribed 
a medication for "the mild peaks and troughs he goes through 
as far as his symptoms, but that they mostly are stable."  

The examiner determined that the effects of CFS on the 
veteran's daily activities were generally none or mild, with 
moderate effects on sports and recreation.  The veteran told 
the examiner that CFS restricts "generalized sports, 
running, yard work and "tinkering."  The examiner did note 
that the veteran does mow his yard and walks for exercise.  
The veteran stated he had missed 8-10 days of employment 
during the past year.  He generally contends that his 
condition warrants "a 10 percent disability" rating.

The Board finds, after reviewing the entire record, that the 
criteria for a compensable rating under Diagnostic Code 6354 
are not met.  There is no evidence forgetfulness, difficulty 
in concentration or confusion.  There is no evidence of 
debilitating periods as defined by the criteria.  It does not 
appear that the prescribed medication is taken continuously, 
but rather is taken as symptoms require.  In sum, there is no 
evidence which substantiates the required criteria.  

For those reasons, the Board finds that a compensable 
disability rating for CFS is not warranted.


Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

It appears from the medical evidence in the record that the 
symptomatology has remained essentially consistent over the 
period since the effective date of service connection.  In 
particular, there appears to have been no time during which 
the schedular criteria for a compensable disability rating 
were met or approximated.  Accordingly, staged ratings are 
not appropriate.

2.  Entitlement to an initial compensable disability rating 
for service-connected gastroesophageal reflux disease (GERD), 
effective July 1, 2001.

The relevant law and regulations pertaining to increased 
ratings - in general have been stated above and will not be 
repeated here.

Assignment of diagnostic code

The veteran's service-connected GERD is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 [Hernia hiatal].  

As before, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case," and 
one diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  See 
Butts, supra.; Pernorio supra.

The veteran's service-connected GERD is reportedly manifested 
by complaints of constant pain with less than weekly nausea, 
no history of vomiting, daily esophageal distress and less 
than weekly heartburn.  Under Diagnostic Code 7346, the 
following levels of disability are included.

60% Symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of 
severe impairment of health;

30% Persistently recurrent epigastric distress, 
with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health;

10% With two or more of the symptoms for the 30 
percent evaluation, of less severity.

See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7346.

Analysis

As noted above, a June 2008 VA medical examiner reported that 
the veteran's service-connected GERD is manifested by 
complaints of constant pain with less than weekly nausea, no 
history of vomiting, daily esophageal distress and less than 
weekly heartburn.  The veteran described his symptoms as 
tender pain in the epigastric area and when he eats too 
little, he experiences pain in his left shoulder.  

The record includes a May 2006 barium swallow and upper GI 
series test which resulted in findings "consistent with a 
history of prior fundoplication," but otherwise the findings 
were "unremarkable."  After reviewing the veteran and his 
VA claims folder, the June 2008 examiner concluded that 
"although the veteran has daily symptoms associated with his 
[service-connected] GERD condition, it is mild in nature."  

As noted above, in order to substantiate a compensable 
rating, the medical evidence must show at least two of the 30 
percent disability symptoms of less severity: persistently 
recurrent epigastric distress, with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
this case, the veteran's symptoms were described as mild.  
There is evidence of daily esophageal distress, less than 
weekly heartburn [pyrosis] and constant pain in the 
"epigastric area," and occasional episodes of left shoulder 
pain.  In this vein, the Board notes that "epigastric" is 
defined as "pertaining to the epigastrium," which is 
defined as "the upper middle region of the abdomen, located 
within the infrasternal angle."  See Dorland's Illustrated 
Medical Dictionary, 30th Edition (2003) at page 627.  There 
is no evidence of epigastric dysphagia or regurgitation.  

After review of the entire record, the Board finds that the 
veteran's symptoms simply do not rise to the criteria 
required for a compensable disability rating under Diagnostic 
Code 7346.  The diagnostic criteria require the presence of 
"recurrent epigastric distress, with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain."  Here, there is evidence of recurrent epigastric 
distress with only occasional heartburn and occasional left 
shoulder pain.  Such symptomatology does not meet the 
criteria for a compensable disability rating.

The Board finds that a compensable disability rating for GERD 
is not warranted.

Fenderson consideration

As above, the Board will consider whether "staged ratings" 
are appropriate in this case pursuant to Fenderson supra.

The record includes an October 2001 medical examination 
report which stated that the veteran suffered from 
"gastroesophageal reflux disease with hiatal hernia status 
post fundoplication."  The examiner reported that the veteran 
stated that his "heartburn is better," but that he still 
had difficulty with stomach cramps after meals.  The veteran 
related that he occasionally took antacid to relieve or 
attenuate the pain. 


A May 2006 VA medical examiner reported that the veteran had 
"pain on swallowing in epigastrium," but no heartburn.  The 
pain was "started/intensified" by food and drink, and 
relieved by "not eating."  The examiner concluded that a 
medication may be needed for pain modulation. 

In sum, it appears from the medical evidence in the record 
that the symptomatology has remained essentially consistent 
over the period since the effective date of service 
connection.  In particular, there appears to have been no 
time during which the schedular criteria for a compensable 
disability rating were met or approximated.  Specifically, 
there is no evidence that the veteran suffered from any two 
of the symptoms of epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain that combined for a considerable impairment of 
health.  Accordingly, staged ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
CFS and GERD disabilities.  


ORDER

Entitlement to an initial compensable disability rating for 
service-connected CFS is denied.

Entitlement to an initial compensable disability rating for 
service-connected GERD is denied.


REMAND

As stated in the Introduction above, the veteran's claim for 
service-connection for migraine headaches was granted in a 
July 2008 rating decision.  The veteran submitted a September 
2008 statement which disagrees with the initial 
noncompensable disability rating for the headaches, claiming 
that he is entitled to a compensable disability rating.  

The Board finds that the communication meets the criteria for 
a notice of disagreement (NOD) with the disability rating.  
See 38 U.S.C.A. § 20.201 (2008); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  
However, no statement of the case has been addressed the 
issue of whether the veteran is entitled to a compensable 
initial disability rating for service-connected migraine 
headaches.  

The Board remands the claim so that an SOC can be issued.  
See 38 U.S.C.A. § 20.302 (2008); see also Manlincon v. West, 
12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, the AOJ should 
adjudicate the veteran's claim for a 
compensable initial disability rating for 
service-connected migraine headaches.  If 
the claim is denied, the AOJ should 
provide the veteran and his representative 
with a statement of the case and 
notification of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


